Citation Nr: 0515851	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  03-37 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, 
joint pain, gastrointestinal (GI) symptoms, night sweats, 
respiratory problems, and headaches, as secondary to 
undiagnosed illness.

2.  Entitlement to separate 10 percent ratings for tinnitus 
including whether a May 2001 rating decision contained clear 
and unmistakable (CUE) error by not assigning separate 10 
percent ratings for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from July 1974 to June 1978, 
and from October 1990 to April 1991.

Initially, the Board of Veterans' Appeals (Board) notes that 
it is currently stayed from adjudicating the issue of whether 
a May 2001 rating decision contained clear and unmistakable 
error by not assigning separate 10 percent ratings for 
tinnitus in each ear.  

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, No. 01-623 
(U.S. Vet. App. April 5, 2005), that reversed a decision of 
the Board which concluded that no more than a single 10-
percent disability evaluation could be provided for tinnitus, 
whether perceived as bilateral or unilateral, under prior 
regulations.  

The United States Department of Veterans Affairs (VA) 
disagrees with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  

The specific claims affected by the stay include (1) all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent is sought; and (2) all 
claims in which a claim for service connection for tinnitus 
filed prior to June 10, 1999, was denied on the basis that 
the veterans' tinnitus was not "persistent" for purposes of 
38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  Once a final 
decision is reached on appeal in the Smith case, the 
adjudication of any tinnitus cases that have been stayed will 
be resumed.  

The appeal with respect to the issue of entitlement to 
service connection for chronic fatigue, joint pain, GI 
symptoms, night sweats, respiratory problems, and headaches, 
as secondary to undiagnosed illness is REMANDED to the 
regional office (RO) via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The Board has preliminarily reviewed the record and notes 
that while a brief description of the pertinent law with 
respect to Persian Gulf claims was provided to the veteran in 
the original rating decision that denied the veteran's claim 
in January 2003, there are no laws and regulations regarding 
Persian Gulf claims contained within the October 2003 
statement of the case.  The Board further notes that relevant 
symptoms and complaints appeared both during and following 
the veteran's active service, however, the October 2002 VA 
Gulf War examiner did not comment as to whether such 
complaints and findings were attributed to undiagnosed 
illness under 38 C.F.R. § 3.317 (2004).  

Consequently, the Board finds that further procedural and 
evidentiary development is required in this matter, and that 
the development should at least include affording the veteran 
with a new VA Gulf War examination, in which the examiner 
should be asked to address entitlement to service connection 
for undiagnosed illness based on the symptoms the veteran 
claims are related to his Gulf War service.

Accordingly, this case is remanded for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his complaints of chronic 
fatigue.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any studies prior to completion of the 
report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's complaints of chronic fatigue 
are due to known medical diagnoses, and 
whether the veteran otherwise exhibits 
any observable signs or symptoms of 
chronic disability that are attributed to 
an undiagnosed illness, chronic fatigue 
syndrome, or medically unexplained 
chronic multisymptom illness that is 
defined by a cluster of signs or symptoms 
arising from service in the Persian Gulf 
War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to 
whether any such disability is in any way 
related to the veteran's active service.  
The examiner should provide the complete 
rationale for his/her opinion and further 
state:

(a) If there is affirmative evidence that 
undiagnosed illness manifested by chronic 
fatigue was not incurred during the 
service in the Persian Gulf.

(b) If there is affirmative evidence that 
undiagnosed illness manifested by chronic 
fatigue was caused by a supervening 
condition or event that occurred between 
departure from the Persian Gulf and the 
onset of illness.

(c) If there is affirmative evidence that 
undiagnosed illness manifested by chronic 
fatigue is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his complaints of joint 
pain.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any studies prior to completion of the 
report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's complaints of joint pain are 
due to known medical diagnoses, and 
whether the veteran otherwise exhibits 
any observable signs or symptoms of 
chronic disability that are attributed to 
an undiagnosed illness or medically 
unexplained chronic multisymptom illness 
that is defined by a cluster of signs or 
symptoms arising from service in the 
Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to 
whether any such disability is in any way 
related to the veteran's active service.  
The examiner should provide the complete 
rationale for his/her opinion and further 
state:

(a) If there is affirmative evidence that 
undiagnosed illness manifested by joint 
pain was not incurred during the service 
in the Persian Gulf.

(b) If there is affirmative evidence that 
undiagnosed illness manifested by joint 
pain was caused by a supervening 
condition or event that occurred between 
departure from the Persian Gulf and the 
onset of illness.

(c) If there is affirmative evidence that 
undiagnosed illness manifested by joint 
pain is the result of the veteran's own 
willful misconduct or the abuse of 
alcohol or drugs.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his GI complaints.  The 
claims file should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  The 
examination should include any diagnostic 
studies that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any studies 
prior to completion of the report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's GI complaints are due to known 
medical diagnoses, and whether the 
veteran otherwise exhibits any observable 
signs or symptoms of chronic disability 
that are attributed to an undiagnosed 
illness or medically unexplained chronic 
multisymptom illness that is defined by a 
cluster of signs or symptoms arising from 
service in the Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to 
whether any such disability is in any way 
related to the veteran's active service.  
The examiner should provide the complete 
rationale for his/her opinion and further 
state:

(a) If there is affirmative evidence that 
undiagnosed illness manifested by GI 
complaints was not incurred during the 
service in the Persian Gulf.

(b) If there is affirmative evidence that 
undiagnosed illness manifested by GI 
complaints was caused by a supervening 
condition or event that occurred between 
departure from the Persian Gulf and the 
onset of illness.

(c) If there is affirmative evidence that 
undiagnosed illness manifested by GI 
complaints was the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his complaints of night 
sweats.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any studies prior to completion of the 
report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's complaints of night sweats are 
due to known medical diagnoses, and 
whether the veteran otherwise exhibits 
any observable signs or symptoms of 
chronic disability that are attributed to 
an undiagnosed illness or medically 
unexplained chronic multisymptom illness 
that is defined by a cluster of signs or 
symptoms arising from service in the 
Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to 
whether any such disability is in any way 
related to the veteran's active service.  
The examiner should provide the complete 
rationale for his/her opinion and further 
state:

(a) If there is affirmative evidence that 
undiagnosed illness manifested by night 
sweats was not incurred during the 
service in the Persian Gulf.

(b) If there is affirmative evidence that 
undiagnosed illness manifested by night 
sweats was caused by a supervening 
condition or event that occurred between 
departure from the Persian Gulf and the 
onset of illness.

(c) If there is affirmative evidence that 
undiagnosed illness manifested by night 
sweats is the result of the veteran's own 
willful misconduct or the abuse of 
alcohol or drugs.

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his respiratory 
complaints.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any studies prior to completion of the 
report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's respiratory complaints are due 
to known medical diagnoses, and whether 
the veteran otherwise exhibits any 
observable signs or symptoms of chronic 
disability that are attributed to an 
undiagnosed illness or medically 
unexplained chronic multisymptom illness 
that is defined by a cluster of signs or 
symptoms arising from service in the 
Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to 
whether any such disability is in any way 
related to the veteran's active service.  
The examiner should provide the complete 
rationale for his/her opinion and further 
state:

(a) If there is affirmative evidence that 
undiagnosed illness manifested by 
respiratory complaints was not incurred 
during the service in the Persian Gulf.

(b) If there is affirmative evidence that 
undiagnosed illness manifested by 
respiratory complaints was caused by a 
supervening condition or event that 
occurred between departure from the 
Persian Gulf and the onset of illness.

(c) If there is affirmative evidence that 
undiagnosed illness manifested by 
respiratory complaints is the result of 
the veteran's own willful misconduct or 
the abuse of alcohol or drugs.

6.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of his complaints of 
headaches.  The claims file should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic studies that are deemed 
necessary for an accurate assessment, and 
the examiner should review the results of 
any studies prior to completion of the 
report.

The examiner should conduct a thorough 
medical examination and, based on the 
results of the examination and review of 
the relevant medical evidence, provide a 
diagnosis for any pathology found and 
provide an opinion on the etiology of 
that pathology.  Specifically, the 
examiner should indicate whether the 
veteran's complaints of headaches are due 
to known medical diagnoses, and whether 
the veteran otherwise exhibits any 
observable signs or symptoms of chronic 
disability that are attributed to an 
undiagnosed illness or medically 
unexplained chronic multisymptom illness 
that is defined by a cluster of signs or 
symptoms arising from service in the 
Persian Gulf War.  

If the veteran's complaints are found to 
be due to known medical diagnoses, the 
examiner should offer an opinion as to 
whether any such disability is in any way 
related to the veteran's active service.  
The examiner should provide the complete 
rationale for his/her opinion and further 
state:

(a) If there is affirmative evidence that 
undiagnosed illness manifested by 
headaches was not incurred during the 
service in the Persian Gulf.

(b) If there is affirmative evidence that 
undiagnosed illness manifested by 
headaches was caused by a supervening 
condition or event that occurred between 
departure from the Persian Gulf and the 
onset of illness.

(c) If there is affirmative evidence that 
undiagnosed illness manifested by 
headaches is the result of the veteran's 
own willful misconduct or the abuse of 
alcohol or drugs.

7.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



